BIGGS, Circuit Judge
(concurring).
I agree with the majority that the judgments against Alfano should be affirmed but I think I should state my reasons for so concluding in respect to the judgment entered in the conspiracy case. Contrary to the view of the majority I conclude that the learned trial judge admitted Chessario’s statements into evidence as to all defendants and did not limit their probative effect to Chessario. The trial court should have stated to the jury, when the statements were admitted, that their contents were not to be considered in any wise probative of Alfano’s guilt. See our decision in Gambino v. United States, 3 Cir., 108 F.2d 140, 142-144, and the authorities cited in footnote 2 to that'opinion. The failure of the trial judge to take such action would have constituted prejudicial error requiring reversal if it had not been for the fact, as the majority opinion points out, that Chessario, taking the stand in his own defense, testified as to every material matter included in the two statements. This purged the error.